UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6807



RODNEY T. ARNOLD,

                                            Petitioner - Appellant,

          versus


WILLIAM E. GUNN, Director; SOUTH CAROLINA
DEPARTMENT OF PROBATION, PAROLE AND PARDON
SERVICES; BOARD MEMBERS,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (CA-96-1625-6-22AK)


Submitted:   October 7, 1997            Decided:     November 12, 1997


Before WILLIAMS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney T. Arnold, Appellant Pro Se. Carl Norman Lundberg, SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES, Colum-
bia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal substantially on the reasoning of the

district court. Arnold v. Gunn, No. CA-96-1625-6-22AK (D.S.C. May
20, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2